           Case 1:20-cv-01127-JMF Document 126 Filed 10/21/20 Page 1 of 4




October 20, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

         RE:    Joint letter regarding further remedies in State of New York v. Wolf, 20-CV-1127
                (JMF), and Lewis-McCoy v. Wolf, 20-CV-1142 (JMF).

Dear Judge Furman,

        The parties submit this joint letter in response to the Court’s order dated October 13,
2020, which granted Plaintiffs’ unopposed cross-motion for summary judgment, vacated the
Trusted Traveler Program Decision, and remanded the matter to DHS. ECF No. 124. 1 The
Court’s order further directed the parties to “confer and submit a joint letter addressing whether
there is a need or basis for other remedies” in addition to vacatur and remand, and “if there is
disagreement on the issue, proposing a procedure to resolve it.” Id. at 13.

       Plaintiffs’ position. Plaintiffs believe further relief in addition to vacatur and remand is
warranted, and propose that their entitlement to that relief be briefed by letter-motions due on the
schedule set out below.

        Vacatur and remand is the typical remedy in a successful APA challenge. 5 U.S.C.
§ 706(2); see New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 671-72 (S.D.N.Y. 2019),
aff’d, 139 S. Ct. 2551 (2019). But injunctive relief is also available to remedy an APA violation
“where the principles of equity support such relief.” Id. at 673. Although an injunction should
not be granted in addition to vacatur and remand where doing so would “not have any
meaningful practical effect independent of . . . vacatur,” Monsanto Co. v. Geertson Seed Farms,
561 U.S. 139, 165 (2010), Plaintiffs believe an injunction would have independent practical
effect here.

        The Court’s opinion granting Plaintiffs’ motion for summary judgment identified two
defects in the TTP decision—the agency entirely failed to consider important aspects of the
problem, and made a decision counter to the evidence before the agency—based on the fact that
several states and territories do not provide driving-related criminal history or do not participate
in NLETS. See ECF No. 124 at 11-13. Absent an injunction, it is not clear that anything
prevents Defendants from simply re-instituting a ban on New Yorkers’ enrollment in the Trusted
Traveler programs based on substantially similar reasoning or a substantially similar record—
and indeed, Defendants have made clear that they may do so. See ECF No. 110. Plaintiffs
therefore believe the Court should consider a permanent injunction that prohibits Defendants
from reinstating any ban on enrollment based on a state or individual’s agreement to provide the



1
    All docket references are to 20-CV-1127 (JMF).


                                                 1
         Case 1:20-cv-01127-JMF Document 126 Filed 10/21/20 Page 2 of 4




information described above, 2 unless the agency cures the defects in its earlier decision (i.e., the
agency considers all important aspects of the problem and makes a decision consistent with the
evidence before the agency). See New York, 351 F. Supp. 3d at 676. Plaintiffs also believe the
Court should consider an injunction that prohibits DHS from re-instituting a ban on TTP
enrollment without following the notice-and-comment requirements of the APA. Thus, because
the scope of injunctive relief may depend in part on whether the Court agrees with Plaintiffs that
a violation of 5 U.S.C. § 706(2)(D) (without observance of procedure required by law) occurred
here as well, Plaintiffs intend to ask the Court to reach decision on that claim for relief as part of
any resolution of further remedies.

         Plaintiffs propose that their motion for injunctive relief or other remedies be filed by
October 27, 2020; that Defendants file any opposition by November 3, 2020; and that Plaintiffs
file any reply if and when directed by the Court. (Plaintiffs do not oppose a longer briefing
schedule if Defendants can state that they will not re-institute a ban on Trusted Traveler Program
enrollment before this Court has had an opportunity to consider Plaintiffs’ request for injunctive
relief.)

Defendants’ position. In light of plaintiffs’ intention to seek further relief from the Court,
defendants agree that additional briefing is necessary. But defendants request a longer schedule
than what plaintiffs have proposed. Plaintiffs intend to seek an injunction against defendants that
will sweep more broadly than the vacatur of the TTP Decision already ordered by the Court,
limiting CBP’s discretion to implement any new policies related to the collection of DMV records
for TTP vetting purposes. Further, plaintiffs intend to argue that the Court should enter judgment
against defendants on additional claims, including plaintiffs’ claim that the TTP Decision violated
the Administrative Procedure Act’s notice-and-comment rulemaking provision. These important
issues warrant full briefing, and the parties will be better equipped to provide that briefing if given
more than one week to do so.

         Moreover, the truncated briefing schedule plaintiffs propose is not necessary under the
circumstances. CBP has not made any policy changes related to the collection of DMV records
directly from New York residents for purposes of TTP vetting, and does not plan to do so in the
next two months. Indeed, even if CBP were to adopt a policy change, implementation of the new
policy would likely take several months. 3 As such, there is no need for the parties to brief these
issues on plaintiffs’ highly expedited timeframe.

       Accordingly, defendants respectfully request that the Court enter the following briefing
schedule:


2
 Plaintiffs do not take the position that Defendants’ reliance on any DMV records that complies
with New York’s Green Light Law Amendment should be enjoined.
3
  Defendants have agreed in related litigation in the District of Columbia not to “prohibit residents
of New York from participating in Global Entry or other Trusted Traveler Programs on the basis
of New York’s refusal, as described in the February 5 Letter, to provide Defendants with access
to New York State DMV records.” Dimaio v. Wolf, No. 20 Civ. 445 (RJL), Dkt. No. 30-2 ¶ 2
(D.D.C. Aug. 25, 2020).


                                                  2
         Case 1:20-cv-01127-JMF Document 126 Filed 10/21/20 Page 3 of 4




   x   Plaintiffs shall submit any motion for additional relief by November 6, 2020; and
   x   Defendants shall submit any opposition to plaintiffs’ requested relief by November 24,
       2020.
Plaintiffs’ counsel have indicated that they anticipate having an influx of election-related work
over the next month. Defendants are happy to accommodate their work by extending the briefing
schedule in a manner that does not interfere with their other, important matters.

                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     By: /s/ Matthew Colangelo
                                     Matthew Colangelo
                                     Elena Goldstein
                                     Daniela L. Nogueira
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6057
                                     matthew.colangelo@ag.ny.gov

                                     Attorneys for Plaintiff in 20-CV-1127


                                     NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                     By: /s/ Jordan Laris Cohen
                                     Antony P.F. Gemmell
                                     Molly K. Biklen
                                     Jessica Perry
                                     Jordan Laris Cohen
                                     Christopher T. Dunn
                                     125 Broad Street, 19th Floor
                                     New York, NY 10004
                                     212-607-3300
                                     agemmell@nyclu.org

                                     Attorneys for Plaintiffs in 20-CV-1142


                                     AUDREY STRAUSS
                                     Acting United States Attorney for the
                                     Southern District of New York

                                     By:     /s/ Zachary Bannon


                                               3
Case 1:20-cv-01127-JMF Document 126 Filed 10/21/20 Page 4 of 4
